PLAN OF LIQUIDATION John Hancock Investment Trust John Hancock Small Cap Intrinsic Value Fund THIS PLAN OF LIQUIDATION (“Plan”) is made by John Hancock Investment Trust (“Trust”), a Massachusetts business trust that is registered with the Securities and Exchange Commission as an investment company under the Investment Company Act of 1940, as amended (“1940 Act”), with respect to John Hancock Small Cap Intrinsic Value Fund (“Fund”), a segregated portfolio of assets or series thereof. R E C I T A L S A. The Trust’s board of trustees (“Board,” and the members thereof, “Trustees”), including its Trustees who are not “interested persons” (as that term is defined in the 1940 Act) of the Trust or the Fund, has unanimously determined, with respect to the Fund, that the Fund’s continuation is not in the best interests of the Trust, the Fund, or the Fund’s shareholders as a result of factors or events adversely affecting the Fund’s ability to conduct its business and operations in an economically viable manner. B. Pursuant to Section 8.2 of the Trust’s Amended and Restated
